DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter M. Loderup on July 30, 2022.
The application has been amended as follows: 

4. (Currently Amended) The method of claim 1, wherein the self-resonance is created to ensure that the two or more antenna arms are matched to a predetermined reference impedance value.


Allowable Subject Matter
Claims 1-2 and 4-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of providing a wireless power receiving system comprising an antenna ground plane and two or more antenna arms and a first of the two or more antenna arms is on a first flexible substrate and a second of the two or more antenna arms is on a second flexible substrate distinct and separate from the first flexible substrate and loading the two or more antenna arms with each other to create self-resonance at the frequency of the transmitted wireless power wave, wherein the self-resonance is created without coupling matching components to the two or more antenna arms.
	Blum and Chen – of record and cited in the non-final office action - are cited as teaching some elements of the claimed invention including using two or more antenna arms for wireless power reception with an antenna ground plane.  Housseini – cited in the ISR submitted by Applicant – teaches using near field antennas for wireless power transmission but lacks any teaching of using a flexible substrates with two antenna arms.
 	The prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 11, patentability exists, at least in part, with the claimed features first and second antenna arms separately coupled to an antenna ground plane, and configured to receive a transmitted wireless power wave, wherein: the first antenna arm is on a first flexible substrate and the second antenna arm is on a second flexible substrate distinct and separate from the first flexible substrate: the first and the second antenna arms are mutually coupled to one another and are loaded with each other to create self-resonance at the frequency of the transmitted wireless power wave, wherein the self-resonance is created without coupling matching components to the two or more antenna arms.
 	Blum and Chen are cited as teaching some elements of the claimed invention including using two or more antenna arms for wireless power reception with an antenna ground plane.  Housseini teaches using near field antennas for wireless power transmission but lacks any teaching of using two distinct flexible substrates - each with a corresponding antenna arm and separately coupling two or more antenna arms to an antenna ground plane using the configuration recited in the claim.
 	The prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 13, patentability exists, at least in part, with the claimed features of separately coupling two or more antenna arms to an antenna ground plane, wherein a largest dimension of the two or more antenna arms and the antenna ground plane is at or smaller than 30 millimeters, a first of the two or more antenna arms is on a first flexible substrate, a second of the two or more antenna arms is on a second flexible substrate distinct and separate from the first flexible substrate and positioning the two or more antenna arms close to one another to create a strong coupling at the frequency of the transmitted wireless power wave between the two or more antenna arms, wherein the two or more antenna arms are also loaded with each other to create self-resonance at the frequency of the transmitted wireless power wave, and further wherein the self-resonance is created without coupling matching components to the two or more antenna arms.
 	Blum and Chen are cited as teaching some elements of the claimed invention including using two or more antenna arms for wireless power reception with an antenna ground plane.  Housseini teaches using near field antennas for wireless power transmission but lacks any teaching of using two distinct flexible substrates - each with a corresponding antenna arm and separately coupling two or more antenna arms to an antenna ground plane in the configuration recited in the claim.
 	The prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845